Citation Nr: 0840878	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-29 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as a "child" of the veteran.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to April 
1952.  He died in February 1990; the appellant is his son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  Jurisdiction was subsequently transferred to the RO 
and Insurance Center in Philadelphia, Pennsylvania.

The veteran provided testimony at a videoconference hearing 
before Decision Review Officer (DRO) in August 2007.  A 
transcript of that hearing is of record.


FINDING OF FACT

The appellant's marriage ended in divorce in 2002; his 
marriage has not been annulled.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the child of 
the veteran have not been met.  38 U.S.C.A. §§ 101(4), 1115, 
1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.4, 3.5, 3.55, 
3.57 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 , provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for a spouse and/or child.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).  

When, after 1956, any veteran dies from a service-connected 
or compensable disability, VA shall pay dependency and 
indemnity compensation (DIC) to that veteran's surviving 
spouse, children, and parents. 38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.5.

The definition of the term "child," as defined for the 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child.  In addition, the child must also 
be someone who: (1) is under the age of 18 years; or (2) 
before reaching the age of 18 years became permanently 
incapable of self support; or (3) after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Marriage of a child shall not bar the furnishing of benefits 
to or on account of such child, if the marriage was void or 
has been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by the Department 
of Veterans Affairs that the annulment was obtained through 
fraud by either party or by collusion.  38 C.F.R. § 
3.55(b)(1).

On or after January 1, 1975, marriage of a child terminated 
prior to November 1, 1990, shall not bar the furnishing of 
benefits to or for such child provided that the marriage has 
been terminated by death, or has been dissolved by a court 
with basic authority to render divorce decrees unless the 
Department of Veterans Affairs determines that the divorce 
was secured through fraud by either party or by collusion.  
38 C.F.R. § 3.55(b)(2).

Analysis

The appellant claims that he is entitled to DIC benefits as 
the "helpless child" of the veteran, because before 
reaching the age of 18 years he became permanently incapable 
of self support.

As noted above, the relevant facts in this case are not in 
dispute.  A final judgment of divorce states that the 
appellant was married in August 1983.  A divorce was ordered 
and adjudged by the Superior Court of New Jersey in December 
2002.  There is no evidence of record to suggest that the 
appellant's marriage was ever annulled or that the marriage 
was void.  Moreover, during a hearing before a DRO in August 
2007, the appellant himself confirmed that he is divorced and 
that he never got an annulment.  Thus, the marriage of the 
appellant precludes him from receipt of DIC benefits under 38 
C.F.R. § 3.55.

The Board acknowledges the appellant's contention that he did 
not know about the regulation regarding annulment.  However, 
alleged ignorance can not be used as an excuse for failure to 
follow a promulgated regulation; persons dealing with the 
United States Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947)); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).

To some extent, the appellant appears to be raising an 
argument couched in equity.  However, the Board has no option 
but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied.  The Board 
may not grant a benefit that the appellant is not eligible to 
receive under the law.  See Davenport v. Principi, 16 Vet. 
App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless a claimant meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, has no legal basis to grant this 
appeal.


ORDER

The Board having determined that the appellant may not be 
recognized as the veteran's child, the benefit sought on 
appeal is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


